173 Mich. App. 686 (1988)
434 N.W.2d 210
NRECAJ
v.
YONO
Docket No. 101742.
Michigan Court of Appeals.
Decided December 19, 1988.
Jeffrey W. Perlman, for plaintiff.
Kohl, Secrest, Wardle, Lynch, Clark & Hampton (by Michael L. Updike and Daniel P. Makarski), for defendant.
Before: HOLBROOK, JR., P.J., and MacKENZIE and N.A. BAGULEY,[*] JJ.
N.A. BAGULEY, J.
Plaintiff appeals as of right from a circuit court order granting summary disposition in favor of defendant. We affirm.
On April 17, 1986, plaintiff entered Yono Gift & Boutique, which is operated by defendant, Lamia Yono, and her husband, Gabriel Yono. The Yonos thought that plaintiff was acting in a nervous, suspicious manner, suspected that plaintiff had a gun and intended to rob them, and, consequently, summoned the police. The police questioned and frisked plaintiff but found no weapon. Plaintiff was not arrested. Plaintiff sued defendant, alleging that defendant was negligent in calling the police about plaintiff because defendant's suspicions were unreasonable. There was a dispute between the parties as to the exact conduct exhibited by plaintiff that resulted in defendant's calling the police.
At a hearing on June 8, 1987, the circuit court granted summary disposition to defendant pursuant *688 to MCR 2.116(C)(10). Relying on Flanigan v Chase, 291 Mich. 463; 289 N.W. 216 (1939), the court ruled that a person has the right to control and regulate his private business and to exclude anyone from his business who is objectionable. The court found that defendant's actions in calling the police to investigate plaintiff's allegedly suspicious behavior were logical and reasonable.
Plaintiff argues that summary disposition should not have been granted to the defendant by the lower court because there was a disputed question of fact as to whether defendant's suspicions were reasonably based. Plaintiff asserts that defendant had a duty to use reasonable care in deciding whether to call the police, that defendant's suspicions were unreasonable under the circumstances, and that defendant, therefore, acted negligently in calling the police. Plaintiff does not allege that defendant acted in bad faith.
In order to establish a cause of action for negligence, the plaintiff must prove, among other elements, that the defendant owes a legal duty to the plaintiff. Sierocki v Hieber, 168 Mich. App. 429, 433; 425 NW2d 477 (1988). The question whether a duty exists is one of law to be decided by the court. Stefani v Capital Tire, Inc, 169 Mich. App. 32, 38; 425 NW2d 500 (1988).
We hold that a citizen owes no duty to act with reasonable care in deciding to call the police when the citizen, in good faith, believes he or another is in danger. A citizen should not have to satisfy an objective standard of reasonableness before he is justified in calling the police to investigate a perceived threat. A citizen has a right and privilege to aid in the execution of laws by giving information to the proper authorities. See Hall v Pizza Hut of America, Inc, 153 Mich. App. 609; 396 NW2d *689 809 (1986). When a person perceives himself to be in a potentially dangerous situation, he acts consistent with the principles of a civilized society by summoning those who are appointed to investigate such matters and acting upon their judgment.
Since this defendant owed plaintiff no duty, plaintiff has failed to state a cause of action for negligence. Sierocki, supra. Summary disposition pursuant to MCR 2.116(C)(8) is therefore proper. Summary disposition on this ground is proper when the claim, as stated in the pleadings, is so clearly unenforceable as a matter of law that no factual development could possibly justify a right to recovery. Sierocki, supra.
Although the circuit court granted summary disposition on the basis of MCR 2.116(C)(10), we affirm the grant of summary disposition on the basis of MCR 2.116(C)(8). Reversal is not required where the trial court assigned a wrong reason to the correct result. People v Beckley, 161 Mich. App. 120, 131; 409 NW2d 759 (1987).
Affirmed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.